Citation Nr: 1409091	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by right leg numbness and tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, and from July 1985 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Travel Board hearing was held in July 2009.  A transcript of the hearing has been associated with the claim file.  The Veterans Law Judge who conducted the hearing has since retired.  The Veteran was informed of the same in a letter of December 2011 and was given the opportunity to have another hearing.  In January 2012, the Veteran replied he did not want to appear at another hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right leg disability.

In October 2009, the Board remanded the claim for further development to include affording the Veteran a VA examination to determine whether it was at least as likely as not that the appellant had a current right leg disorder that was related to either active service or a service-connected disability.  

In September 2010, the Veteran underwent VA examination.  After review of the claims file and physical examination of the Veteran, the examiner noted that there was strong evidence that he suffered from bilateral hip degenerative joint disease but that an association between hip degenerative joint disease and right leg muscle and paresthesia was less clear.  The examiner noted that the Veteran appeared to have some numbness and tingling down the course of his right obturator nerve but that the source of the nerve root compression proximally to the spinal cord, such as would be found in an intervertebral disc syndrome, was unclear.  The examiner noted that he found it far less likely that the disorder was related to the degenerative joint disease shown on x-ray.  The examiner explained that nerve compression, such as neuropraxia, was very difficult to localize without electromyographic/nerve conduction velocity testing.  The examiner stated that a review of the Veteran's other disorders indicated that the appellant was under evaluation for lower back problems.  Given the appellant's history of jumping from a helicopter, it was possible that there was an injury to his back which could explain his right leg condition; and that this was more likely than not the cause of his right leg condition.

In January 2011, the VA examiner who conducted the September 2010 VA examination stated that although it was possible that right hip degenerative joint disease/bursitis or sacroiliac condition was responsible for the vaguely described "right leg condition," he could not demonstrate the association without resort to mere speculation.  

In March 2011, the RO requested electromyographic and nerve conduction studies, and an addendum report.  The examiner was also requested to consider the Veteran's report of high school injury to the right leg, thigh area when rendering the addendum report.  In April 2011, the VA examiner stated, "Patient refused NCV/EMG.  I can add nothing additional."

In a February 2012 remand the Board directed that the Veteran be scheduled for a VA neurological examination to determine the nature and etiology of any diagnosed right obturator nerve compression.  

The Veteran underwent VA examination in April 2012.  After review of the claims file and physical examination of the Veteran, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted an April 2011 VA consultation at which time the Veteran declined electromyographic study since he had received an upgrade in his service-connected status.  The examiner opined that the Veteran had demonstrated no evidence of obturator nerve problem or peripheral nerve disease in April 2011 or at that time and that examination only revealed bilateral hip degenerative joint disease.

The Veteran, however, maintains that he never declined the electromyographic but rather the examiner decided that one was not necessary.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a VA neurologist for an opinion as to whether electromyographic and/or nerve conduction velocity studies are necessary to decide whether it is at least as likely as not that the Veteran suffers from a right leg neurological disorder that is related to his active service or service-connected disability.  If such a test is deemed unnecessary, the neurologist should explain why such test is unnecessary.  

If electromyographic and/or nerve conduction velocity studies are deemed necessary, they must be conducted.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences failing to report and/or cooperate with a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
  
2.  Whether or not electromyographic and/or nerve conduction velocity studies are conducted, the VA neurologist must identify all chronic right leg neurological disorders manifested by complaints of numbness and tingling and opine whether it is at least as likely as not that such current chronic right leg neurological disorder is related to either the Veteran's active service, or to his sacroiliac dysfunction with degenerative changes, or to right trochanteric bursitis with degenerative arthropathy of the right hip, or to a combination of these disorders.  

The examining neurologist should use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is  less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examining neurologist must provide a complete and fully reasoned rationale for any opinion provided.

The examining neurologist must be proved access to the appellant's claims files, his Virtual VA file, as well as his VBMS file prior to examination for review.  The report must indicate that the examining neurologist reviewed this evidence.  

4.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


